Citation Nr: 1622578	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-34 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral sensorineural hearing loss disability, and if so, whether service connection is warranted for a bilateral sensorineural hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This case comes before the Board of Veterans' Appeals (the Board) from December 2012 and October 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

On his November 2015 VA Form 9, the Veteran indicated he did not wish to perfect an appeal as to the issue of entitlement to an increased rating for tinnitus.  Thus, that issue is not before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the January 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.


3.  The veteran has not had continuous symptoms of bilateral sensorineural hearing loss since service.

4.  The evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested during service or within one year of service, and is against finding that his bilateral sensorineural hearing loss disability is related to service.  

5.  The Veteran's only service-connected disability is tinnitus, which is rated 10 percent disabling.

6.  The evidence does not show that the Veteran is precluded from securing or following substantially gainful employment due solely to his service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Bilateral sensorineural hearing loss was not incurred in service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for a TDIU have not been met; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is granting the Veteran's petition to reopen his claim for a bilateral sensorineural hearing loss disability, discussion of the duties to notify and assist with regard to that matter is unnecessary.

In July 2012, October 2014, and December 2014 letters, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The Veteran's VA medical records and private treatment records are in the claims file.  The Board observes that this is a claim where service treatment records are not available.  See May 2006 Personnel Information Exchange System (PIES) Request and December 2006 Formal Finding of Unavailability.  In a case in which a Veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the Veteran in the development of their claim and provide reasons or bases for any adverse decision rendered without these records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").  

In May 2006, VA sent a PIES request to obtain the Veteran's complete service medical and dental records.  The response was that the records were "fire related" and thus unavailable, but if the Veteran was treated in service to provide information so a search could be done for alternative records.  In September 2006 a PIES request was submitted for treatment records from July 1956 to October 1954 for the Headquarters of the 1264th SU PC.  In an October 2006 response, PIES indicated that the allegation had been investigated and that a search yielded no records.  In a November 2006 letter the RO informed the Veteran of the efforts undertaken to locate such records, and that the Veteran could submit any copies of records he had in his possession.  The Board finds that the heightened standard has been met, given VA's multiple requests for service treatment records.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).  

The Veteran was provided a VA audiological examination in December 2012.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Petition to Reopen

In February 2006, the Veteran filed a claim for service connection for a bilateral hearing loss disability.  A January 2007 rating decision denied his claim, on the grounds that the evidence did not show that the Veteran's hearing loss occurred in or was caused by service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

The Veteran filed a petition to reopen his claim for a bilateral hearing loss disability in June 2012.  A December 2012 rating decision reopened the Veteran's claim and denied it on the merits, finding that the weight of the evidence did not show the Veteran's hearing loss disability was related to service.  The Veteran appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence of record at the time of the January 2007 rating decision included the Veteran's claim, a May 1956 separation examination, treatment records from the San Juan VA Medical Center for the period of November 2006 through December 2006, a PIES request and negative reply dated May 2006, and a December 2006 Memorandum of Determination of Unavailability of Service Treatment Records.  The claim was denied based on a finding that there was no evidence of record to show that the Veteran's hearing loss occurred in service or was caused by service.

Since the January 2007 rating decision, evidence added to the record includes a June 2012 letter from Dr. N. O. V. which included a positive nexus opinion linking the Veteran's hearing loss to service, and a December 2012 VA audiological examination report.  

This evidence is new, as it was received by VA after the issuance of the January 2007 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision; specifically the relationship between the Veteran's hearing loss disability and military service.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).

Service Connection for Hearing Loss

The Veteran asserts that his current bilateral sensorineural hearing loss disability is the result of exposure to hazardous noise during his military service.  See June 2012 petition to reopen.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, there is no presumed service connection because the evidence does not show that the Veteran's sensorineural hearing loss disability manifested to a compensable degree within one year of service and, indeed, was not diagnosed until many years after service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2015), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran was provided a VA audiological examination in December 2012.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
100
105
105+
105
LEFT
25
35
35
35
40

The Veteran's speech recognition could not be tested in the right ear, and was 100 percent in the left ear.  Given the Veteran's scores, he satisfies the threshold set forth under 38 C.F.R. § 3.385 (2015), and has a hearing loss disability for VA compensation purposes.

As noted above, the Veteran's service treatment records are unavailable for review.  The sole record from his period of service is his May 1956 separation examination, which indicated his ears were clinically normal and showed normal whispered speech test results, and noted the Veteran had no complaints of a medical nature at that time.  However, the Veteran's military occupational specialty was Basic Armor.  Therefore, noise exposure during service is conceded.  

This claim turns on whether the Veteran's bilateral hearing loss disability is causally related to service.  There are conflicting medical opinions on this question.

In support of the Veteran's claim is a June 2012 letter from Dr. N. O. V., in which she wrote that the Veteran's hearing loss is at least as likely as not related to noise exposure during service.  She noted the Veteran said he had difficulty hearing since he left the military, and reasoned that prolonged exposure to high intensity noises causes permanent damage to the inner structures of the ear, resulting in irreversible hearing loss.  She also noted that the Veteran was a tanker during service, and was exposed to the noise of the tank motor and explosion of its gun on a daily basis.

The December 2012 VA examiner opined that the Veteran's hearing loss disability was less likely than not related to service.  In support of that conclusion, the examiner cited to a December 2005 VA medical record which showed a sudden onset of hearing loss in the right ear, and considered the Veteran's documented military service from June 1954 to June 1956.  She further noted the Veteran's May 1956 separation examination, which contained a whispered speech test.  She explained that even when the test results are normal, it is not a reliable test to rule out the presence of frequency specific hearing loss, such as typically found with military noise exposure, and that the presence of hearing loss could not be ruled out with any certainty when the Veteran's active service concluded.  However, she added that speech reception at 15 decibels excluded the presence of a significant hearing deficit for speech or communication purposes.  

The VA examiner observed that the Veteran's VA medical records were silent regarding complaints or treatment for hearing loss until 2005, 55 years after the Veteran's separation from service.  The examiner then explained that although it was well established that exposure to high levels of noise caused either immediate hearing loss or progressive hearing deficits during prolonged periods of exposure, retroactive hearing loss effect is not expected after such exposure had ceased.  She pointed to other factors that may have contributed to the Veteran's hearing loss, including his occupational noise exposure from working with a railroad company for 27 years, the expected changes with aging, and the Veteran's sudden onset hearing loss of unknown etiology in 2005.  

Additional pertinent evidence can be found in the Veteran's VA medical records.  

Primary care notes from January 2002 and September 2003 indicated that the Veteran's ears were negative for hearing loss and tinnitus symptoms.  

According to a November 25, 2005 nurse note, the Veteran complained of right ear pressure since the previous Sunday.  A primary care note from the same day indicates the Veteran reported that his ear was stuffed up, sounds were abnormal, and he had a sense of imbalance.  He further reported that he had recently traveled to Orlando, Florida to visit an ill family member.  Physical examination of the ear showed effusion, with a bubble in the tympanic membrane.  He was diagnosed with serous effusion of the right tympanic membrane.  

A November 28, 2005 nurse note indicated that the Veteran continued to report positional vertigo, and that ear drops had not improved the condition.  The Veteran was subsequently transferred to the emergency room.  Another note from the same day shows the Veteran reported experiencing vertigo and hearing loss for the past week; a diagnostic impression of right ear hearing loss was noted and the Veteran was referred for an Ear, Nose, and Throat (ENT) Consultation.  According to the ENT Consultation note, the Veteran reported he went to sleep the night before and could not hear in his right ear the next morning.  The diagnosis at that time was sudden deafness.  He was referred for an audiology consultation in December 2005, with a note that he had right ear hearing loss for one week.  

The December 2005 audiological consultation noted the Veteran's report of a history of tinnitus, vertigo, and sudden right ear hearing loss that began two weeks prior.  

Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
85
85
85
LEFT
15
25
25
25
25

The Veteran was diagnosed with moderate to profound sensorineural hearing loss in the right ear, and normal hearing from 250 Hertz to 4000 Hertz in the left ear with mild to moderately severe sensorineural hearing loss from 6000 Hertz to 8000 Hertz.  

A February 28, 2006 audiological consultation note shows the Veteran initially reported that he lost his hearing by the end of 2005, but later reported that he lost his hearing during military service.  A December 2006 audiological consult noted the Veteran's report that the onset of his hearing loss was "many years ago."  

After considering the totality of the evidence, the Board finds the weight of the evidence, lay and medical, does not demonstrate that the Veteran's hearing loss is related to service.  Although Dr. N. O. V.'s June 2012 opinion offers support to the Veteran's claim, she did not address the November 2005 onset of "sudden deafness" in the Veteran's right ear, nor comment on the Veteran's post-service noise exposure working for a railroad company for many years.  The absence of discussion on this point is noteworthy, because until November 2005, there is no indication in the record that the Veteran experienced hearing difficulty.  Dr. N. O. V.'s omission of these facts in her analysis limits the probative value of her opinion.

On the other hand, the December 2012 VA examiner considered the Veteran's entire history, and discussed the sudden onset of hearing loss in November 2005.  The VA examiner explained that retroactive hearing loss was not expected after exposure to traumatic noise had ceased, and cited the Veteran's post-service work for a railroad, expected age-related changes to hearing, and the sudden onset of hearing loss as causal factors of his sensorineural hearing loss.  The VA examiner's opinion is the result of a comprehensive review of the claims file, which lends further probative value to the medical conclusions it contains. Given these facts, the Board affords the December 2012 VA opinion greater weight than the June 2012 opinion.

Moreover, the VA medical records surrounding the onset of the hearing loss show that the Veteran reported that he lost hearing in his right ear in November 2005.  He reported this fact on several occasions in November and December 2005.  It was not until February 2006 that the Veteran stated he lost his hearing during military service.  The Veteran's first claim for hearing loss is dated February 27, 2006 - the day before he first reported that his hearing loss existed prior to November 2005.

The 50 year gap in time between the Veteran's discharge from service and his first claim for a hearing loss disability further weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor).  It is noteworthy that the Veteran did not file a claim for hearing loss until he was diagnosed with sudden onset hearing loss in November 2005, and did not report a history of hearing loss prior to that date until February 2006.  The Board finds that the Veteran's later statements as to the onset of hearing loss in service or since service are not credible.  See McClain, 21 Vet. App. 325 (noting that the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record).  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's hearing loss is related to service, and the claim must be denied.  

TDIU

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2015); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2015).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2015).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id. 

Even when the criteria under 38 C.F.R. § 4.16(a) (2015) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b) (2015).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director, Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2015).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the present case, the Veteran's sole service-connected disability is tinnitus, which is rated 10 percent disabling and the schedular criteria for TDIU are not met.  Thus, the question is whether the Veteran is entitled to a referral for consideration of an extraschedular TDIU.  The Board finds that he is not.

On his December 2014 VA Form 21-8940, the Veteran wrote that his "service connected disability on record" prevented him from securing or following any substantially gainful occupation.  The Veteran also reported he worked for a railroad company until 1978, and became too disabled to work in January 1978.  The form indicated the Veteran had two years of high school education, and no other education or training prior to becoming too disabled to work.

The evidence of record does not indicate the Veteran's tinnitus alone affects the Veteran's ability to obtain or maintain substantially gainful employment.  According to the December 2012 VA audiological examination report, the examiner reported that tinnitus did not affect the ordinary conditions of the Veteran's daily life, including his ability to work, based on the Veteran's own statements.  Notwithstanding the Veteran's claim for individual employability based on his "service connected disability on record," the Board finds the December 2012 report more probative on whether the Veteran's tinnitus alone prevents him from securing or following a substantially gainful occupation.  Thus, referral for extraschedular TDIU consideration is not warranted at this time.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a bilateral hearing loss disability is warranted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to TDIU is denied, and referral for extraschedular TDIU is not warranted at this time.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


